EXHIBIT 10.42

TELTRONICS, INC.


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


           THIS AMENDED AND RESTATED AGREEMENT ("Agreement") made as of October
21, 2005 by and between TELTRONICS, INC., a Florida corporation (the "Company")
having its principal place of business at 2150 Whitfield Industrial Way,
Sarasota, Florida 34243, and Norman R. Dobiesz (the "Employee") currently
residing at 739 Galleon Drive, Tierra Verde, Florida 33715.

BACKGROUND INFORMATION

           The Company wishes to secure the continued employment services of the
Employee for a definite period of time and upon the particular terms and
conditions hereinafter set forth. Employee and the Company previously entered an
Employment Agreement as of January 1, 1995, amended and restated as of May 1,
1999, and amended and restated as of August 31, 2001, which Employee and the
Company now intend to amend and restate by execution of this Agreement. The
Employee is willing to continue to be so employed. Accordingly, Employee and the
Company agree as follows:

OPERATIVE PROVISIONS

          1.           Employment and Term.

                      The Company hereby employs Employee and the latter hereby
accepts employment by the Company for the period commencing January 1, 2006 and
expiring December 31, 2016, which employment shall be automatically extended for
a successive five (5) year period at the option of the Employee exercisable by
written notice to the Company at least ninety (90) days prior to December

-1-

--------------------------------------------------------------------------------

31, 2016, unless it is terminated during the pendency of any such period,
whether initial or extended, by the occurrence of one of the events described in
paragraph 7 of this Agreement.

           2.           Duties.

                      During the term of this Agreement, whether initial or
extended, the Employee shall render to the Company services as Senior Vice
President Business Development, and shall perform such duties as may be
designated by and subject to the supervision of the Company's Board of
Directors, and shall serve in such additional capacities appropriate to his
responsibilities and skills as shall be designated by the Company, through
action of its Board of Directors. During such period, the Employee shall devote
such attention, time and energies to the business and affairs of the Company
(subject to the terms of paragraph 4 below) as Employee shall deem necessary and
appropriate, and will use his best efforts to promote the interests and
reputation of the Company; provided that he may pursue such non-competitive
activities as do not materially interfere with the performance of his
obligations hereunder. Notwithstanding anything in this Agreement to the
contrary, nothing contained in this Agreement shall be construed to preclude
Employee, either individually or through any associated or affiliated entity,
from negotiating arrangements with the Company under which the Company will pay
Employee or any such affiliated or associated entity, amounts in addition to the
compensation payable to Employee under this Agreement, for rendering advice
and/or services respecting matters other than acquisitions and mergers,
including without limitation financings, investments, placement agencies,
underwriting agreements and securities offerings. During the term of this
Agreement, without his written consent, the Company shall not require Employee
to perform services at any location other than headquarters of the Company
located in Sarasota, Florida.

-2-

--------------------------------------------------------------------------------

           3.           Compensation.

                      For the services to be rendered by the Employee under this
Agreement the Company shall pay him, while he is rendering such services and
performing his duties hereunder, and the Employee shall accept as full payment
for such service, a base compensation of $400,000 per year (as of January 1,
2006) (inclusive of any amounts subject to employment related withholding
requirements), payable in arrears in equal installments on the last business day
of each month occurring during the period of employment or otherwise as the
parties may agree. Such base compensation shall be increased on the first day of
January of each year. The next increase shall occur on January 1, 2007 by
Twenty-Five Thousand Dollars ($25,000), and may from time to time be
supplemented by discretionary bonuses or other benefits payable from time to
time, all as determined by action of the Company's Board of Directors. The
Company shall have the right to pay the increases in base compensation and any
discretionary bonus in the form of securities of the Company or any of its
subsidiaries with the written approval of the Employee.

                      In addition to the compensation described in this
paragraph, Employee shall be eligible to participate in any stock option plan
that may be adopted by the Company from time to time. In the event of change of
control or the Employee's termination, any outstanding or already granted stock
options that the Employee may have received from the Company shall be deemed to
be fully vested as of the signing of this Agreement. In lieu of paying the
applicable Exercise Price by legal tender, check or wire transfer, the Employee
may elect to receive, upon any exercise of his stock options, that number of
Option Shares equal to the quotient obtained by dividing:

(A-B)(X) by (A), where: A = the Fair Market Value of a share of Common Stock on
the date of the exercise;



-3-

--------------------------------------------------------------------------------


B = the Exercise Price for a share of Common Stock; X = the number of Option
Shares (equal to or less than the number of Option Shares then issuable
hereunder) as to which this cashless payment is being exercised.



           4.           Vacation; Fringe Benefits; Reimbursement of Expenses.

                      The Employee shall be entitled to five (5) weeks of fully
paid vacation annually during the initial and each extended term of this
Agreement. He shall be entitled to receive monetary or other valuable
consideration for vacation time to which he is entitled but does not take
provided he takes such compensation within that given vacation period year. At
the Employee's discretion he shall notify the Company as to whether or not he
intends to take his full vacation time or request the Company to pay monetary
value for unused time. If he fails to do so by the end of the year, the vacation
time is lost and the Employee cannot receive monetary compensation after
December 31st of any given year. The timing of vacation periods shall be within
the discretion of the Company, reasonably exercised so as not to unnecessarily
inconvenience the Employee.

                      During this period of employment hereunder, the Employee
shall further be entitled to (a) such leave by reason of physical or mental
disability or incapacity and to such participation in medical and life
insurance, pension benefits, disability and other fringe benefit plans as the
Company makes generally available to all of its executive employees from time to
time; (b) reimbursement for all normal and reasonable expenses necessarily
incurred by him in the performance of his obligations hereunder, subject to such
reasonable substantiation requirements as may be imposed by the Company; (c) a
luxury automobile suitable for Employee as an executive officer of the Company,
all

-4-

--------------------------------------------------------------------------------

costs of which including specifically but not exclusively acquisition,
maintenance, insurance and operation shall be paid by the Company; and (d) an
Administrative Assistant acceptable to Employee at the cost of the Company.

          5.            Proprietary Interests.

                      During and after the expiration of his term of employment
with the Company, the Employee shall not communicate or divulge to, or use for
the benefit of, any individual, association, partnership, limited partnership,
trust, corporation or other entity except the Company, any proprietary
information of the Company received by the Employee by virtue of such
employment, without being in receipt of the Board of Directors of the Company's
written consent to do so.

          6.           Remedies for Breach of Employee's Obligations.

                      The parties agree that the services of the Employee are of
a personal, specific, unique and extraordinary character and cannot be readily
replaced by the Company. They further agree that in the course of performing his
services, the Employee will have access to various types of proprietary
information of the Company, which, if released to others or used by the Employee
other than for the benefit of the Company, in either case without the Company's
consent, could cause the Company to suffer irreparable injury. Therefore, the
obligations of the Employee established under paragraph 5 hereof shall be
enforceable both at law and in equity, by injunction, specific performance,
damages or other remedy; and the right of the Company to obtain any such remedy
shall be cumulative and not alternative and shall not be exhausted by any one or
more uses thereof.

          7.           Modification and Termination.

                     a.   Modification.   This Agreement may be amended or
modified only with the mutual written consent of the parties, and in its present
form comprises the entire agreement between

-5-

--------------------------------------------------------------------------------

the parties.

                      b.   Termination - General.    This Agreement is subject
to termination prior to the expiration of its initial or any extended term: (i)
if by the Employee, upon delivery to the Company of written notice of such
intention; (ii) if by the Company, upon the occurrence of the complete
discontinuance of the Company's activities; and (iii) in the event that the
Company is sold, merged or there is a change of control with any person, persons
or entity, the Employee shall have the right to terminate this contract and
receive all compensation due to the Employee including all of his future salary
and benefits that would have been due him under this Agreement shall be paid in
full on or before the closing date of said sale, merger or change of control.
The amount due will be equal to the amount calculated by the compensation at
full salary and benefits, including salary, medical expense, auto allowance,
vacation, and any and all administrative employee allowances that would have
been paid during the full duration of this contract with no discount or offsets
relating to timing of the payment or any other reason.

                      c.   By Death or Disability.   In the event of the
Employee's death, his annual compensation including all increases and benefits
will continue to be paid to his Beneficiary following his death to the full term
of this Agreement. In the event of disability, the Employee shall be paid his
annual compensation including all annual increases and benefits on a continual
basis to the full term of this Agreement and all possible extensions; and
thereafter, until he either returns to full-time service, he shall be treated as
being on an authorized leave of absence with full pay and benefits.

                      d.   For Cause.   In the event of a unanimous decision by
the Board of Directors (excluding Employee), reasonably exercised, to terminate
Employee's employment due to (i)

-6-

--------------------------------------------------------------------------------

violation by Employee of paragraph 5 of this Agreement; or (ii) his conviction
by a court of competent jurisdiction of any act involving moral turpitude
related to his employment by the Company; then, upon termination, he shall be
entitled to receive full pay in an amount equal to the remaining time left on
his contract to the full term at his annual compensation including all annual
increases plus benefits. As a condition precedent to the Company's right to
terminate this Agreement on the basis of clause (ii), it must be able to
demonstrate that the Employee has been furnished with a copy of and approved in
writing, the By-Law provision, or of the policy, standard or regulation, which
he is being accused of having violated, at a time prior to the alleged
commission of the violation. In any event, the Employee is entitled to full pay
and benefits to the end of the full term of this Agreement (December 31, 2016).

                      e.   Payment of Termination Compensation; Continued
Effectiveness of Certain Obligations.   Any compensation due the Employee as a
result of the termination of his employment status under this Agreement shall be
paid in the same manner as if the Employee was still employed by the Company
without regard to, set-off or reduction by reason of Employee's compensation for
services or otherwise from any other source or party. No termination or
expiration of this Agreement whether consummated by action of either party or by
operation of the terms hereof, shall relieve the Employee from his continued
performance of the obligations established under paragraph 5 hereof.

                      f.   Life and Disability Coverage.   If termination of
this Agreement is due to any reason other than death, the Employee shall have
the right to purchase any policy of insurance on his life or insuring against
his disability which is owned by the Company, the exercise of which right shall
be made by written notice furnished to the Company within thirty (30) days
subsequent to the date of termination. The purchase price of each policy of life
insurance shall be the sum of its

-7-

--------------------------------------------------------------------------------

interpolated terminal reserve value (computed as of the closing date) and the
proportional part of the gross premium last paid before the closing date which
covers any period extending beyond that date; or if the policy to be purchased
shall not have been in force for a period sufficient to generate an interpolated
terminal reserve value, the price shall be an amount equal to all net premiums
paid as of the closing date. The purchase price of each disability income policy
shall be the sum of its cash value and the proportional part of the gross
premium last paid before the closing date which covers any period extending
beyond that date. The purchase of any insurance policy by the Employee shall be
closed as promptly as may be practicable after the giving of notice, in no event
to exceed thirty (30) days thereafter.

          8.            General Provisions.

                     a.   Nonassignability.   Neither this Agreement nor any
right or interest hereunder shall be assignable by the Employee, his Beneficiary
or his legal representatives except as otherwise expressly provided herein.

                     b.   Enforceability.   If any term or condition of this
Agreement shall be adjudged invalid or unenforceable to any extent or in any
application by a court of competent jurisdiction, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected thereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.

                     c.   Notice.   All notices or other communications required
or permitted to be furnished pursuant to this Agreement shall be in writing and
shall be deemed properly furnished if hand delivered, mailed from within the
United States by certified or registered mail, or sent by prepaid telegram to
the recipient party at the address appearing in the preamble to this Agreement
or

-8-

--------------------------------------------------------------------------------

to such other address as any such party may have designated by like notice
forwarded to the other party hereto. Change of address notices shall be deemed
given when received. All other notices shall be deemed given when mailed,
telegraphed or hand delivered.

                     d.   Jurisdiction; Application of Florida Law; Venue.   The
parties agree that, irrespective of any wording that might be construed to be in
conflict with this paragraph, this Agreement is one for performance in Florida.
The parties to this Agreement agree that they waive any objection,
constitutional, statutory or otherwise, to a Florida court's exercising
jurisdiction of any dispute between them. By entering into this Agreement, the
parties, and each of them understand that they might be called upon to answer a
claim asserted in a Florida court. This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Florida. Venue shall be deemed located in Manatee County,
Florida.

                     e.   Counterparts.   This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

                     f.   Binding Effect.   Subject to paragraph 9(a) of this
Agreement, each of the provisions and agreements herein contained shall be
binding upon and enure to the benefit of the personal representatives, devisees,
heirs, successors, transferees and assigns of the respective parties hereto.

                     g.   Beneficiary.   As used herein, the term "Beneficiary"
shall mean the person or persons (who may be designated contingently or
successively and who may be an entity other than an individual, including an
estate or trust). The Beneficiary shall be the trust or individual designated by
the Employee. He may change the Beneficiary at any time. If the Employee fails
to properly

-9-

--------------------------------------------------------------------------------

designate a Beneficiary or if the Beneficiary predeceases the Employee or dies
before complete distribution of the benefits has been made, the Company shall
distribute the benefit (or balance thereof) to the surviving spouse of the
Employee, or if she be then deceased to the Employee's estate or his designated
Trust or Beneficiary.

                      h.   Entire Agreement.   This Agreement, and the other
documents referenced herein, constitute the entire understanding of the parties
hereto with respect to the subject matter hereof, and supersedes any prior
understandings or agreements, oral or written, including specifically but not
exclusively the Amended and Restated Employment Agreement between the Employee
and the Company dated as of August 31, 2001, and no amendment, modification or
alteration of the terms hereof shall be binding unless the same be in writing,
dated subsequent to the date hereof and duly approved and executed by each of
the parties hereto.

          IN WITNESS WHEREOF, the parties have hereunto executed this Agreement
as of the day and year first above written.

TELTRONICS, INC.


By: /S/ EWEN R. CAMERON
——————————————
Ewen R. Cameron, President


EMPLOYEE:


    /S/ NORMAN R. DOBIESZ
——————————————
Norman R. Dobiesz




-10-

--------------------------------------------------------------------------------